         Case 5:18-cv-02824-EGS Document 31 Filed 10/02/18 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


EDWARD KOMITO,                                :       CIVIL ACTION

                      Plaintiff,              :

               v.                             :       NO. 18-2824

LEXISNEXIS, et al.,                           :

                      Defendants.             :


                                           NOTICE

       A telephone conference regarding the status of settlement will be held on Tuesday,

October 16, 2018 at 11:00 a.m. Counsel for Defendants is directed to initiate the call. Judge

Heffley can be reached at 267-299-7420.




                                                  /s/ Sharon A. Hall-Moore
                                                  Sharon A. Hall-Moore
                                                  Courtroom Deputy
                                                  Magistrate Judge Marilyn Heffley


Date: October 2, 2018
